1.The cases listed in Delta’s motion are as follows:

       Cause No. E179234: Delores Preston v. Delta, et al., in the 172nd Judicial District Court
       of Jefferson County, Texas

       Cause No. D018110: Carlton Johnson, Sr. and Gloria L. Johnson v. Delta, et al., in the
       136th Judicial District Court of Jefferson County, Texas

       Cause No. E180718: Ivory Pugh and Ressie Pugh v. Delta, et al., in the 172nd District
       Court of Jefferson County, Texas

       Cause No. B179701: Lino Zamudio and Maria Zamudio v. Delta, et al., in the 60th
       Judicial District Court of Jefferson County, Texas

2.The cases listed in Southeast’s are as follows:

       Cause No. B-060,401-C: Branden Welch v. Ranchers and Farmers Insurance Company;
       in the 163rd Judicial District Court of Orange County, Texas

       Cause No. 27,582: Edwin Bush and Charlotte Bush v. Ranchers and Farmers Insurance
       Company; in the 1st District Court of Jasper County, Texas

       Cause No. 48207: Terry Garrett and Stephanie Garrett v. Ranchers and Farmers Mutual
       Insurance Company, and Southeast Surplus Underwriters General Agency, Inc.; in the
       88th Judicial District Court of Hardin County, Texas

       Cause No. B-070311-C: Jesse Don Fredeck v. Ranchers and Farmers Mutual Insurance
       Company, Southeast Surplus Underwriters General Agency, Inc. and Mark Lindoerfer; in
       the 163rd Judicial District Court of Orange County, Texas

       Cause No. D-070369-C: Jimmy Wilson and Olivia Wilson v. Ranchers and Farmers
       Insurance Company, Southeast Surplus Underwriters General Agency, Inc., Prestige
       Claims Services, Inc., Mark Anderson and Mark Lindoerfer; in the 260th Judicial District
       Court of Orange County, Texas

       Cause No. B-070638-C: Billy Burnett and Joan Burnett v. Ranchers and Farmers
       Mutual Insurance Company, Southeast Surplus Underwriters General Agency, Inc.,
       Mark Lindoerfer and Charlie Vaughn, in the 163rd Judicial District of Orange County,
       Texas

       Cause No. 48133: Wesley Young and Amie Young v. Ranchers and Farmers Mutual
       Insurance Company, Southeast Surplus Underwriters General Agency, John T. Parker
       Claims Service and Chris Ruble, in the 88th Judicial District Court of Hardin County,
       Texas

       Cause No. 47809: Randy Duplecion and Bobbie “Marcie” Duplecion v. Southeast
Surplus Underwriters General Agency, Inc., Ranchers and Farmers Mutual Insurance
Company, Prestige Claims Services, Inc., Mark Anderson and Mark Lindoerfer; in the
88th Judicial District Court of Hardin County, Texas

Cause No. D-060-363-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 260th Judicial District Court of Orange County, Texas

Cause No. D-060-362-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 163rd Judicial District Court of Orange County, Texas

Cause No. D-060-369-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 260th Judicial District Court of Orange County, Texas

Cause No. D-060-361-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 128th Judicial District Court of Orange County, Texas

3. The cases listed in the Carriers’ motion are as follows:(Two of the cases are against
Standard Insurance Company and its adjusters, one is against American-Bankers
Insurance Company and its adjusters, one is against American Security Insurance
Company and its adjusters, one is against Voyager Insurance Company and its adjusters
and one is against Underwriters and its adjusters. Underwriters is not a party to the
Carriers’ motion to transfer. )

Cause No. B180386: Rahim Jabbar v. Standard Guaranty Insurance Company and Tom
Wyche; in the 60th Judicial District Court of Jefferson County, Texas

Cause No. 48124: Belinda and David Roggenkamp v. Standard Guaranty Insurance
Company and Roland Almarez and Fred Davis; in the 356th Judicial District Court of
Hardin County, Texas

Cause No. A180349: Duggie Southern v. American Bankers Insurance Company of
Florida, Financial Insurance Exchange and Timothy Hartsell; in the 58th Judicial District
Court of Jefferson County, Texas

Cause No. 28,547: Larry Scott v. American Security Insurance and Thomas Lee
Bashioum; in the 1st Judicial District Court of Jasper County, Texas

Cause No. B177901: Richmond O. Bennett, III as Representative of the Estate of
Richmond O. Bennett, deceased v. Voyager Indemnity Insurance Company, Southwest
Adjusters of Texas, LLC, Kyle Albright and Dixie Stewart; in the 60th Judicial District
Court of Jefferson County, Texas

Cause No. A-179-691: Herbert Carmon and Martha Carmon v. Underwriters at Lloyd’s,
London and Cunningham Lindsey Claims Management, Inc., in the 58th Judicial District
Court of Jefferson County, Texas
Standard Guaranty Insurance Company, American Bankers Insurance Company,
American Security Insurance Company and Voyager Insurance Company had also
originally listed three “tag along” cases, but have since omitted two of those cases from
that request.